Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00386-CR

                                Deshawn Ondrey WILLIAMS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 360545
                         Honorable Phil Chavarria Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we MODIFY the judgment and bill of
costs to delete Williams’s requirement to pay attorney’s fees. The trial court’s judgment is
AFFIRMED AS MODIFIED.

       SIGNED April 16, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice